Name: Commission Regulation (EEC) No 2613/83 of 19 September 1983 concerning the stopping of fishing for plaice by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 9 . 83 Official Journal of the European Communities No L 259/ 11 COMMISSION REGULATION (EEC) No 2613/83 of 19 September 1983 concerning the stopping of fishing for plaice by vessels flying the flag of the Netherlands Whereas catches of plaice in waters of ICES division VII a) by vessels flying the flag of the Netherlands had reached by the end of July the quota provisionally allocated for 1983 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1729/83 (2), and in particular Article 10(3) thereof, Whereas Council Regulation (EEC) No 198/83 of 25 January 1983 on fishing activities in waters under the sovereignty or jurisdiction of the Member States, adopted provisionally pending the fixing of TACs and quotas for 1983 (3), provides that until the Council takes a decision concerning TACs and quotas for 1983, vessels shall provisionally engage in fishing activities in keeping with the normal seasonal cycles and in accordance with Council Regulation (EEC) No 172/83 C) ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix by Regulation the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; HAS ADOPTED THIS REGULATION : Article 1 Catches of plaice in ICES division VII a) by vessels flying the flag of the Netherlands or registered in the Netherlands are deemed to have exhausted the quota provisionally allocated to the Netherlands for 1983 . Fishing for plaice in ICES division VII a) by vessels flying the flag of the Netherlands or registered in the Netherlands is prohibited, as well as the retention on board, the transhipment and the landing of plaice fished in this division by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 September 1983 . For the Commission Giorgios CONTOGEORGIS Member of the Commission (&gt;) OJ No L 220, 29 . 7. 1982, p. 1 . (2) OJ No L 169 , 28 . 6 . 1983, p. 14. 0 OJ No L 25, 27. 1 . 1983, p. 32. (4) OJ No L 24, 27. 1 . 1983, p. 30 .